DAVIS, Judge,
Concurring specially.
Although I find the reasoning expressed by the dissent to be attractive and supported by common sense, I concur with the majority. The case law requires a strict construction of the applicable statute and Florida Rule of Civil Procedure 1.442(c)(3). Feldkamp and Graham hold that a tenancy by the entirety status, such as the one involved in this case, does not exempt the offer from the strict requirement of apportionment between the offerors. Feldkamp, 2012 WL 3941773, at *2; Graham, 928 So.2d at 372. Accordingly, I concur.